Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3
Regarding claim 9, the limitation “a plurality of notches” in line 2 renders the claim indefinite because it is unclear whether the limitation is referring to the notch of claim 1.
Regarding claim 18, the limitation “"the at least one notch is dimensioned so small that in case of a negative pressure generated by the suction device for a filtration process, the membrane filter does not come into tight contact with the contour of the notch due to its stiffness" comprises vague and relative terms which renders the claim indefinite. The terms “so small” and “tight contacts” lacks specificity, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3929648 (hereinafter referred as “Cuthbert”).
Regarding claim 1, Cuthbert teaches a filtration base (4) for membrane filtration applications, comprising a membrane bearing area (surface area 18) on the an upper side of the filtration base (4), which has a bearing structure (having ridges 34 and depressions 36) and a supporting contour (area between 24 and 40) surrounding the bearing structure for a membrane filter (26) placed in the membrane bearing area, characterized in that the supporting contour has at least one notch (radial grooves 38 extending into the supporting contour) which is in flow connection with a bottom side of the membrane bearing area 
Regarding claim 2, the notch interrupts a circumferential edge between the bearing structure and the supporting contour (Refer fig. 4, the notch intersects and extends into the supporting contour).
Regarding claims 5 and 6, the supporting contour on its outside adjoins a sealing face (24) onto which rim of the membrane filter can be pressed by a pouring funnel put onto filtration base. It should be noted that the limitation recites “can be” which does not positively claims pouring funnel rather only recites that the filtration base is capable of having a pouring funnel attached to. Fig. 1  and 4 also indicates that the notch does not extend into the sealing face (24).
Regarding claim 7, the bearing structure (having ridges 34 and depressions 36) and the sealing face (24) are arranged offset to each other and in that a difference in height between the bearing structure and the sealing face is bridged by the supporting contour (area between 24 and 40). The filtration base structure has slope having higher point at 24 and lowest point at 10 facilitating drainage of liquid.
Regarding claim 9, the supporting contour (area between 24 and 40) is annular (refer fig. 1 and fig. 4) and a plurality of notches (radial grooves 38 extending into the supporting contour) spaced apparat from each other in the circumferential direction is provided (refer fig. 1 and fig. 4).
Regarding claim 10, 
Regarding claim 13, the at least one notch (radial grooves 38 extending into the supporting contour) is a prolongation of a discharge groove formed in the bearing structure (having ridges 34 and depressions 36) (refer fig. 1 and 4).
Regarding claim 14, the limitation “sterilizable” is a functional limitation without imparting additional structure. Cuthbert discloses that the unit and/or parts of the unit are made of plastic material (Abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert.
Regarding claims 8, 11 and 12, Cuthbert teaches limitations of claims 1 and 9 as set forth above. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting relative dimensions of the membrane bearing area and notch would have been an obvious matter of design choice to one of ordinary skill in the art since the recitation of relative dimensions of the claimed device and a .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert, in view of US 5454951 (hereinafter referred as “Hoopman”).
Regarding claim 3, Cuthbert teaches limitations of claim 1 as set forth above. The notches of Cuthbert appears to be delimited by sharp edges (as seen in fig. 1). However, in fig. 4, at least some of the edges appear to be rounded. Therefore, the disclosure of Cuthbert is not clear with regards to whether the notches are delimited in a sharp-edged manner.
Hoopman discloses a similar separation device having a filtration base (10) having a plurality of ridges and grooves (refer fig. 1, fig. 2). Hoopman discloses that concentric grooves 12 may take on a variety of cross-sectional configurations, for example, semi-circular, trapezoidal, V-shaped, and that the V-shaped grooves best shown in FIG. 2 are an example of grooves which have a generally keen edge to minimize contact area (C3/L60-C4/L6). Therefore, Hoopman establishes that minimizing contact area between the filter base and membrane provides more filtration area. 
It would have been obvious to one of ordinary skill in the art to modify the shape of notches to be delimited in sharp-edged manner in the filtration base of Cuthbert because Hoopman discloses that sharp edges maximizes filtration area of the membranes.
Regarding claim 4.
Claim 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert, in view of US 2002/0096468 (hereinafter referred as “Zuk”).
Regarding claim 15, Cuthbert teaches limitations of claim 1 as set forth above. Cuthbert teaches providing a dome like structure (2) having an inlet (14) and clamping a membrane between the structure 2 and the filtration base (refer fig. 2, 3, 4). Cuthbert does not teach that a pouring funnel detachably mounted on the filtration base, and a membrane filter clamped between the filtration base and the pouring funnel.
Zuk teaches a filtration device (100) comprising a filtration base (1), a pouring funnel (30), and a membrane (90) clamped between the filtration base and the pouring funnel. 
It would have been obvious to one of ordinary skill in the art to select the upper body structure of the device of Cuthbert to be a pouring funnel because Wainwright establishes that such structure is known in the art. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. In this instance, one of ordinary skill in the art would have had a reasonable expectation of success in using a pouring funnel instead of a dome structure in the device of Cuthbert for ease 
Regarding claim 16, Cuthbert teaches the membrane is clamped between sealing face (24) and peripheral edge (28) of housing member (2). Zuk teaches that the membrane )90) is clamped between a sealing face (26) and a bulge (38) of the funnel.
Regarding claim 17, Zuk further teaches providing a  vacuum source for providing negative pressure facilitating filtration through the membrane [0066].
Regarding claim 18, the limitations of claim 18 are functional language without reciting specific structure. No dimensions of the notch or specific range of stiffness of the membrane is claimed but rather limitations tends to claim stiffness based on suction pressure applied during filtration. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 19, the limitation “sterilizable” is a functional limitation without imparting additional structure. Cuthbert discloses that the unit and/or parts of the unit are made of plastic material (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.